                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 UNITED STATES OF AMERICA,        )
                                  )
                                  )
           v.                     )
                                  )
WILLIAM RANDOLPH UMSTEAD,         )           1:04CR208-1
                                  )
                   Defendant,     )
                                  )
           and                    )
                                  )
DURHAM CITY TRANSIT               )
COMPANY,                          )
                                  )
                   Garnishee.     )

                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

September 1, 2020, was served on the parties in this action.

(Docs. 73, 74.)      Defendant objected to the Recommendation (Doc.

75) and the Government responded (Doc. 76).

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination which is in accord with the Magistrate

Judge’s report.

     The   court     will,   however,     address   one   of   Defendant’s

objections specifically.        To the extent Defendant requests a

hearing on grounds that he disputes the amount of restitution owed

(Doc. 75 at 1-2), such statement is conclusory and without merit.




      Case 1:04-cr-00208-TDS Document 77 Filed 10/06/20 Page 1 of 3
There   is   nothing   in   the    record      that   alters    or    modifies     the

restitution amount as set forth in Defendant’s Judgment.                          (See

Doc. 24.)    Moreover, Defendant’s own statements are inconsistent

with what amount, if any, he allegedly owes.               (Compare Doc. 75 at

1 (Defendant “contends that there was no restitution ordered and

when he was on probation there was no restitution”) and id. at 2

(Defendant     “contends    that    he       owes   the   Victims      $6,000     plus

interest”).)      Defendant’s self-serving and inconsistent statements

do not entitle him to a hearing on the garnishment proceedings in

this matter.

       Furthermore, as the United States Magistrate articulated, a

hearing pursuant to 28 U.S.C. § 3202(d) is “limited to the validity

of any claim of exemption and the government’s compliance with

[the    Federal     Debt    Collection        Procedures       Act’s]     statutory

requirements.”      United States v. Pugh, 75 Fed. App’x 546, 547 (8th

Cir. 2003); accord, 28 U.S.C. § 3202(d) (a hearing concerning the

enforcement of a judgment by the United States is limited to

circumstances      where    the    debtor       has   claimed        exemptions    or

challenged compliance with statutory requirements or the judgment

has been obtained by default).               The hearing is not designed to

give the Defendant an opportunity to “challenge the validity of

[his] restitution obligation.”               Pugh, 75 F. App’x at 547.            See

also United States v. Goyette, 446 F. App’x 718, 720-21 (5th Cir.

2011) (per curium) (concluding that a defendant “cannot use this

                                         2



        Case 1:04-cr-00208-TDS Document 77 Filed 10/06/20 Page 2 of 3
garnishment      proceeding    to     collaterally   attack   the    amount     of

restitution      ordered in    his    criminal   case”);   United    States     v.

Blondeau, No. 5:09-CR-00117-H, 2011 WL 6000499, at *4 (E.D.N.C.

Nov.    1,     2011)    (unpublished)    (“An    objection    to    garnishment

proceeding is not the proper vehicle to attack the Court’s Judgment

and    order     of    restitution.”)     (collecting    cases), report        and

recommendation         adopted, No.    5:09-CR-117-1H,     2011     WL     6001281

(E.D.N.C. Nov. 30, 2011) (unpublished); United States v. Calcutt,

No. CRIM. 1:04CR72, 2006 WL 2938853, at *2 (W.D.N.C. Oct. 12, 2006)

(unpublished) (“In essence, the Defendant seeks to attack the

judgment of restitution.        That may not be done in this procedural

posture.”).

       In sum, Defendant’s objections are without merit.                 The court

therefore adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that Defendant’s motions for a hearing,

appointment of counsel, and request for copies of documents (Docs.

68, 71) be DENIED.




                                                /s/   Thomas D. Schroeder
                                             United States District Judge
 October 6, 2020




                                         3



        Case 1:04-cr-00208-TDS Document 77 Filed 10/06/20 Page 3 of 3
